Exhibit 10.2

EXECUTION VERSION

SECOND AMENDMENT TO TERM LOAN AGREEMENT

THIS SECOND AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) is dated as of
October 26, 2020, among PNM RESOURCES, INC., a New Mexico corporation (the
“Borrower”), the Lenders party hereto and MUFG BANK, LTD., as Administrative
Agent for the Lenders (in such capacity, the “Administrative Agent”), with MUFG
Bank, Ltd., as the sole bookrunner and lead arranger solely in connection with
this Amendment (the “Lead Arranger”). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned thereto in the Loan Agreement
(as defined below).

R E C I T A L S

WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
are parties to that certain Term Loan Agreement, dated as of December 14, 2018
(as amended by a First Amendment to Term Loan Agreement dated December 13, 2019,
and as may be further amended or modified from time to time, the “Loan
Agreement”);

WHEREAS, the Borrower has requested certain modifications to the Loan Agreement
as described below; and

WHEREAS, the Administrative Agent and the Lenders party hereto are willing to
agree to such modifications and the other provisions contained herein, subject
to the terms set forth herein as more fully set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

A G R E E M E N T

1. Amendment to Loan Agreement.

(a) The definition of “Change of Control” in Section 1.1 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

“Change of Control” means the occurrence of any of the following: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Capital Stock that such person or group has the
right to acquire (other than pursuant to the Merger Agreement) (such right, an
“option right”), whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of twenty-five percent (25%) of the
Capital Stock of the Borrower entitled to vote for members of the board of



--------------------------------------------------------------------------------

directors or equivalent governing body of the Borrower on a fully diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or (b) during any period of 24
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.

(b) Section 1.1 of the Loan Agreement is hereby amended to insert the following
new definition alphabetically therein:

“Merger Agreement” means that certain Agreement and Plan of Merger dated
October 20, 2020, among Avangrid, Inc., NM Green Holdings, Inc. and the
Borrower, as amended, restated or otherwise modified from time to time, but
without giving effect to any amendment, waiver or consent that is materially
adverse to the interests of the Lenders in their respective capacities as such
without the consent of the Administrative Agent.

(c) Section 8.2 of the Loan Agreement is hereby amended to delete the phrase
“enter into any transaction of merger” now appearing in clause (a) thereof and
to substitute the following therefor: “merge with or into any other Person”.

2. Merger Agreement; Waivers.

(a) The Borrower has informed the Administrative Agent and the Lenders that
(i) the Borrower has entered into that certain Agreement and Plan of Merger
dated October 20, 2020, among Avangrid, Inc., NM Green Holdings, Inc. and the
Borrower (as amended, restated or otherwise modified from time to time, but
without giving effect to any amendment, waiver or consent that is materially
adverse to the interests of the Lenders in their respective capacities as such
without the consent of the Administrative Agent, the “Merger Agreement”) and
(ii) the entering into of the Merger Agreement is not expressly permitted
pursuant to the definition of “Change of Control” or Section 8.2(a) of the Loan
Agreement and an Event of Default could be construed to have occurred and be
continuing pursuant to Sections 9.1(c) and 9.1(i) of the Loan Agreement (the
“Potential Covenant Defaults”). In addition, other Defaults or Events of Default
may have occurred and be continuing pursuant to Section 9.1(f)(ii) as a result
of any cross-default arising thereunder from the entering into of the Merger
Agreement pursuant to the terms of any other Indebtedness (the “Potential Cross
Defaults”; and together with the Potential Covenant Defaults, and any other
Default or Event of Default which may have occurred solely as a result of the
Borrower’s entering into the Merger Agreement, the “Potential Specified
Defaults”).

 

2



--------------------------------------------------------------------------------

(b) The Borrower has requested that the Administrative Agent and the Lenders
waive each of the Potential Specified Defaults pursuant to Section 11.6 of the
Loan Agreement. Effective as of the Effective Date (as defined below), and
subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Administrative Agent and the Lenders hereby agree to (i) waive each
of the Potential Specified Defaults and (ii) waive any interest or fees that may
have accrued at the post-Default rate pursuant to Section 3.1(b) of the Loan
Agreement prior to the date hereof solely in connection with each of the
Potential Specified Defaults.

(c) The Borrower acknowledges and agrees that the closing of the transactions
described in the Merger Agreement shall constitute a “Change of Control” under
the Loan Agreement and shall be prohibited pursuant to the terms of
Section 8.2(a) of the Loan Agreement, as amended by this Amendment, and nothing
contained in this Section 2 or elsewhere in this Amendment is intended to waive
or limit or should be construed as waiving or limiting the Lenders’ rights and
remedies relating to any Default or Event of Default resulting therefrom.

(d) The waivers set forth above shall be limited precisely as written and relate
solely to the Potential Specified Defaults in the manner and to the extent
described above, and nothing in this Amendment shall be deemed to (i) constitute
a waiver of compliance by the Borrower with respect to any other term, provision
or condition of the Loan Agreement, any other Loan Document or any other
instrument or agreement referred to therein or (ii) prejudice any right or
remedy that the Administrative Agent or the Lenders may now have or may have in
the future under or in connection with the Loan Agreement, any other Loan
Document or any other instrument or agreement referred to therein. For the
avoidance of doubt, none of the Administrative Agent or the Lenders is hereby
waiving, or agreeing to waive in the future, any other Default or Event of
Default under the Loan Agreement. Nothing herein shall be construed to require
the Administrative Agent or the Lenders to grant (or consent to) any future or
additional waiver of any event under or in connection with the Loan Agreement or
the transactions contemplated thereby.

3. Effectiveness. This Amendment shall be effective as of the date hereof (the
“Effective Date”); provided that on or before such date the Administrative Agent
and the Lead Arranger shall have received:

 

  (a)

copies of this Amendment duly executed by the Borrower, the Administrative Agent
and the Required Lenders; and

 

  (b)

payment of the fees and expenses of counsel for the Administrative Agent and
Lead Arranger in connection with this Amendment.

4. Ratification of Loan Agreement. The term “Loan Agreement” as used in each of
the Loan Documents shall hereafter mean the Loan Agreement as amended and
modified by this Amendment and as amended and modified from time to time
hereafter. Except as herein specifically agreed, the Loan Agreement, as amended
by this Amendment, is hereby ratified and confirmed and shall remain in full
force and effect according to its terms. Each party hereto acknowledges and
consents to the modifications set forth herein and agrees that, other than as
explicitly set forth in Sections 1 and 2 above, this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents (including,
without limitation, the indemnity obligations set forth therein) and that, after
the date hereof, this Amendment shall constitute a Loan Document.

 

3



--------------------------------------------------------------------------------

5. Authority/Enforceability. The Borrower represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws or similar laws affecting creditors’ rights generally or by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment that has not been obtained or completed.

6. Representations and Warranties. The Borrower represents and warrants to the
Administrative Agent and the Lenders that (a) the representations and warranties
of the Borrower set forth in Section 6 of the Loan Agreement, as amended by this
Amendment, are true and correct in all material respects (except to the extent
that any such representation and warranty that is qualified by materiality,
Material Adverse Effect or Material Adverse Change shall be true and correct in
all respects) as of the date hereof, unless they specifically refer to an
earlier date, except that all references in Section 6.7 of the Loan Agreement to
December 31, 2017 shall be changed to December 31, 2019 for purposes hereof,
(b) after giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default, and (c) it has no
claims, counterclaims, offsets, credits or defenses to its obligations under the
Loan Documents, or to the extent it has any, they are hereby released in
consideration of the Administrative Agent and the Lenders party hereto entering
into this Amendment.

7. No Conflicts. The Borrower represents and warrants that the execution and
delivery of this Amendment, the consummation of the transactions contemplated
herein and in the Loan Agreement (before and after giving effect to this
Amendment), and the performance of and compliance with the terms and provisions
hereof by the Borrower will not (a) violate, contravene or conflict with any
provision of its articles or certificate of incorporation, bylaws or other
organizational or governing document, (b) violate, contravene or conflict with
any law, rule, regulation (including, without limitation, Regulation U and
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
the Borrower, (c) violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which the Borrower
is a party or by which it or its properties may be bound, the violation of which
would have or would be reasonably expected to have a Material Adverse Effect or
(d) result in or require the creation of any Lien upon or with respect to the
Borrower’s properties.

 

4



--------------------------------------------------------------------------------

8. Counterparts/Telecopy. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, including both paper and
electronic counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Signatures delivered by
facsimile or PDF shall have the same force and effect as manual signatures
delivered in person. This Amendment may be executed using Electronic Signatures
(including, without limitation, facsimile and .pdf) and shall be considered an
original, and shall have the same legal effect, validity and enforceability as a
paper record. For the avoidance of doubt, the authorization under this paragraph
may include, without limitation, use or acceptance by the Administrative Agent
of a manually signed paper hereof which has been converted into electronic form
(such as scanned into PDF format), or an electronically signed communication
converted into another format, for transmission, delivery and/or retention. For
purposes hereof, “Electronic Signature” shall have the meaning assigned to it by
15 USC §7006, as it may be amended from time to time.

9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

5



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

BORROWER:

 

PNM RESOURCES, INC., a New Mexico corporation By:   /s/ Michael P. Mertz Name:  
Michael P. Mertz Title:   Vice President and Treasurer

 

 

Signature Page to Second Amendment to Term Loan Agreement



--------------------------------------------------------------------------------

LENDERS: MUFG BANK, LTD.,

individually in its capacity as a Lender and in its capacity

as Administrative Agent

By:   /s/ Jeffrey P. Fesenmaier Name:   Jeffrey P. Fesenmaier Title:   Managing
Director

 

 

Signature Page to Second Amendment to Term Loan Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Gregory R. Gredvig
Name:   Gregory R. Gredvig Title:   Director

 

 

Signature Page to Second Amendment to Term Loan Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as a Lender

By:   /s/ Molly H. Ross Name:   Molly H. Ross Title:   Vice President

 

 

Signature Page to Second Amendment to Term Loan Agreement